UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 July 24, 2009 Date of Report (Date of earliest event reported) Sovereign Bancorp, Inc. (Exact name of registrant as specified in its charter) Virginia 1-16581 23-2453088 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 75 State Street, Boston, Massachusetts (Address of principal executive offices) (Zip Code) (617) 346-7200 Registrants telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01. Other Events. On July, 24, 2009, Banco Santander, S.A. (Santander) contributed to Sovereign Bancorp, Inc. (Sovereign) all of Santanders ownership interest in Santander Consumer USA Inc. (Consumer USA). Consumer USA is a provider of finance programs that cover the non-prime spectrum focused on the automotive finance sector. Santander, the owner of all of the common stock of Sovereign, did not receive any consideration in exchange for the contribution, and as a result of this contribution, Consumer USA became a direct, majority-owned subsidiary of Sovereign. Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOVEREIGN BANCORP, INC By: /s/ Christopher K. Pfirrman Name: Christopher K. Pfirrman Title:
